CEC PUAgmt

     THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT

NOTICE OF PERFORMANCE SHARE GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:

GRANTEE:       (refer to Computershare account for details)  TARGET AWARD:
(refer to Computershare account for details)  PERFORMANCE PERIOD: July 1, 2009
through June 30, 2012  DATE OF GRANT: September 15, 2009    SETTLEMENT DATE  
Within 75 days following the last day of the Performance Period, provided the
Grantee has remained in the employment or service of the Company or its
Subsidiaries through such date (except for a termination of employment or
service due to death, Disability or Retirement, as provided below)


AGREEMENT

1. Grant of Performance Shares. The Company hereby grants to the Grantee the
Target Award set forth above, payment of which is dependent upon the achievement
of certain performance goals more fully described in Section 3 of this
Agreement. This Award is subject to the terms, definitions and provisions of the
Plan and this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.       2. Nature and
Settlement of Award. The Performance Shares awarded pursuant to this Agreement
represent the opportunity to receive Shares of the Company and Dividend
Equivalents on such Shares (as described in Section 4 below). The Company shall
deliver to the Participant one Share for each Performance Share earned (plus any
accrued Dividend Equivalents), rounded down to the nearest whole share, less any
Shares withheld in accordance with the provisions of Section 7 of this
Agreement. Settlement shall occur on a date chosen by the Committee, which date
shall be within seventy-five (75) days following the last day of the Performance
Period, or any deferred settlement date established pursuant to Section 6 of
this Agreement, whichever is later (the “Settlement Date”), and except as
specifically provided in Section 5 of this Agreement, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
the Settlement Date.   3. Determination of Number of Performance Shares Earned.
    a. Notwithstanding anything herein to the contrary, no Performance Shares
will be eligible to be earned pursuant to Section 3 of this Agreement unless the
Company’s cumulative operating profit (“Operating Profit”), calculated as
described in paragraph c. below and certified in writing by the Committee, over
the period commencing July 1, 2009 and ending June 30, 2012 (the “Performance
Period”) exceeds $3,115,000. If the Company’s cumulative Operating Profit over
the Performance Period does not exceed $3,115,000, all Performance Shares shall
be forfeited as of the last day of the Performance Period.         b. Subject to
achievement of the Operating Profit goal set forth in paragraph a. above, the
number of Performance Shares earned, if any, for the Performance Period shall be
determined in accordance with the following formula:

- 1 -

--------------------------------------------------------------------------------

# of Performance Shares = Payout Percentage x Target Award

The “Payout Percentage” is based on cumulative economic profit (“EP”) calculated
as described in paragraph c. below at the end of the Performance Period,
determined in accordance with the following table:

FY10 – FY12  Payout Less than $1,212MM  0% =$1,212MM  50% =$1,247MM  75%
=$1,282MM  100% =$1,317MM  125% >=$1,352MM  150%

Measurement period is FY10-FY12 

Interim percentages to be interpolated.


Notwithstanding the above, the Committee shall have the discretion to adjust the
EP levels set forth in the above table to reflect the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were established, in
each case, as determined by the Committee in its sole and absolute discretion,
and, if applicable, shall condition the determination of the number of
Performance Shares earned under this paragraph 3.b upon the satisfaction of the
adjusted EP levels. All Performance Shares that are not earned for the
Performance Period shall be forfeited as of the last day of the Performance
Period.     c. Operating Profit is net sales minus costs of sales, research and
development, advertising and promotion and administrative expenses. Operating
Profit for each year during the Performance Period shall be adjusted on a
dollar-for-dollar basis for the impact of the following events (each an
“Event”): (1) the acquisition or divestiture of a business; (2) the adoption of
new or revised accounting pronouncements or changes to application of accounting
pronouncements; and (3) the incurrence of a non-cash restructuring and/or asset
impairment charge. Notwithstanding the foregoing, no adjustment shall be made
unless the aggregate financial impact of all Events exceeds $20 million in
Operating Profit during the Performance Period. Cumulative EP will be the sum of
annual EP results over the measurement period, as determined by the Committee.
Annual EP is defined as Earnings Before Interest & Taxes (“EBIT”), adjusted for
non-cash restructuring charges, times one minus the tax rate, less capital
charge.           4. Dividend Equivalent Rights. No Dividend Equivalents shall
be paid to the Grantee prior to the settlement of the award. Rather, such
Dividend Equivalent payments will accrue and be notionally credited to the
Grantee’s Performance Share account and paid out at the Payout Percentage in the
form of additional Shares (the “Dividend Equivalent Shares”) upon settlement of
the award, as described in Section 2 above.   5. Termination of Continuous
Service. Except as otherwise provided below, if the Grantee’s employment or
service with the Company and its Subsidiaries is terminated for any reason prior
to the Settlement Date, all Performance Shares and Dividend Equivalents subject
to this Agreement shall be immediately forfeited.      

a. Termination due to Death or Disability. If the Grantee’s termination of
employment or service is due to death or Disability, all Performance Shares and
Dividend Equivalents shall immediately vest and will be paid upon completion of
the Performance Period based on the level of performance achieved as of the end
of such Performance Period.                b. Termination due to Retirement. If
the Grantee’s termination of employment or service is due to Retirement and is
more than twelve (12) months from the Date of Grant set forth in this Agreement,
the Performance Shares shall vest on a pro rata monthly basis, including full
credit for partial months elapsed, and will be paid upon completion of the
Performance Period based on the level of performance achieved as of the end of
such Performance Period; provided, however, that this provision shall not apply
in the event the Grantee’s employment or service is terminated for Cause. The
amount of the vested Award may be computed under the following formula: Target
Award times (number of full months elapsed in Performance Period divided by
number of full months in Performance Period) times percent performance level
achieved as of the end of the Performance Period. Dividend Equivalents accrued
through Grantee’s date of termination due to Retirement shall be paid at the
same time as the settlement of the vested Performance Shares.

- 2 -

--------------------------------------------------------------------------------


c. Definition of “Retirement.” For purposes of this Agreement, the term
“Retirement” shall mean termination of employment or service as an Employee
after (i) twenty (20) or more years of “vesting service” as defined in The
Clorox Company Pension Plan (“Vesting Service”), or (ii) attaining age
fifty-five with ten (10) or more years of Vesting Service.                  d.
Definition of “Disability.” For purposes of this Agreement, the Grantee’s
employment shall be deemed to have terminated due to the Grantee’s Disability if
the Grantee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Grantee’s employment.  

6. Election to Defer Settlement. Prior to the commencement of the last year of
the Performance Period, Grantee may elect to defer the settlement of the
Performance Shares from the last day of the Performance Period until a date at
least two years following such date, or until Grantee’s later termination of
employment or service. If Grantee makes such an election, it will become
irrevocable on the date of such election. If Grantee makes such an election, any
Dividend Equivalents awarded with respect to such deferred Performance Shares
shall also be deferred under the same terms. If Grantee makes such an election,
but a transaction occurs that subjects Grantee’s Performance Shares to Section
19 of the Plan prior to the settlement date, Grantee’s deferral election will
terminate and Grantee’s Performance Shares and Dividend Equivalents will be
settled as of the date of that transaction. The Company may terminate any
deferral hereunder if a change in law requires such termination.         7.
Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Award. The Committee may condition the delivery
of Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding rate that
could be imposed on the transaction (or such other rate that will not result in
a negative accounting impact) or in such other manner as is acceptable to the
Company. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restriction or limitations that the
Committee, in its sole discretion, deems appropriate.   8. Transferability of
Performance Shares. Performance Shares shall not be transferable by the Grantee
other than by will or by the laws of descent or distribution. For avoidance of
doubt, Shares issued to the Grantee in settlement of Performance Shares pursuant
to Section 2 of this Agreement shall not be subject to any of the foregoing
transferability restrictions.   9. Protection of Trade Secrets and Limitations
on Retention.     a. Definitions.       i. “Affiliated Company” means any
organization controlling, controlled by or under common control with the
Company.                   ii. “Confidential Information” means technical or
business information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.

- 3 -

--------------------------------------------------------------------------------


iii. “Conflicting Product” means any product, process, machine, or service of
any person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.                  iv. “Conflicting
Organization” means any person or organization that is engaged in or about to
become engaged in research on or development, production, marketing or selling
of a Conflicting Product.  

b. Right to Retain Shares Contingent on Protection of Confidential Information.
In partial consideration for the award of these Performance Shares, the Grantee
agrees that at all times, both during and after the term of Grantee’s employment
with the Company or any Affiliated Company, to hold in the strictest confidence,
and not to use (except for the benefit of the Company at the Company’s
direction) or disclose (except for the benefit of the Company at the Company’s
direction), regardless of when disclosed to the Grantee, any and all
Confidential Information of the Company or any Affiliated Company. Grantee
understands that for purposes of this Section 9.b, Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the business of the Company or any Affiliated Company which is either
information not known (or known as a result of a wrongful act of Grantee or of
others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
expiration of the Performance Period or at any time within one (1) year after
the Settlement Date, the Grantee discloses or uses, or threatens to disclose or
use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Performance
Shares, whether vested or not, will be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.         c. Right to Retain
Shares Contingent on Continuing Non-Conflicting Employment. In partial
consideration for the award of these Performance Shares, the Grantee agrees that
the Grantee’s right to the Shares upon settlement of the Performance Shares is
contingent upon the Grantee refraining, during the term of the Performance
Period and for a period of one (1) year after the Settlement Date, from
rendering services, directly or indirectly, as director, officer, employee,
agent, consultant or otherwise, to any Conflicting Organization except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, prior to the expiration of the Performance
Period or at any time within one (1) year after the Settlement Date, the Grantee
shall render services to any Conflicting Organization other than as expressly
permitted herein, the Performance Shares, whether vested or not, will be
immediately forfeited and cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES
NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION,
BUT PROVIDES FOR THE FORFEITURE OF THE PERFORMANCE SHARES AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE
SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD
OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.

- 4 -

--------------------------------------------------------------------------------


d. No Interference with Customers or Suppliers. In partial consideration for the
award of these Performance Shares and to forestall the disclosure or use of
Confidential Information as well as to avoid Grantee’s intentional interference
with the contractual relations of the Company or any Affiliated Company or
Grantee’s intentional interference with prospective economic advantage of the
Company or any Affiliated Company, the Grantee agrees that for a period of one
(1) year after the date of settlement of the Performance Shares, s/he shall not,
for himself/herself or any third party, directly or indirectly, use Confidential
Information to divert or attempt to divert from the Company (or any Affiliated
Company) any business of any kind in which it is engaged, or to intentionally
solicit its customers with which it has a contractual relationship as to
Conflicting Products, or interfere with the contractual relationship with any of
its suppliers or customers (collectively, “Interfere”). If, during the term of
the Performance Period or at any time within one (1) year after the Settlement
Date, the Grantee breaches his/her obligation not to Interfere, the Performance
Shares, whether vested or not, will be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares. For avoidance of doubt, the
term “Interfere” shall not include any advertisement of Conflicting Products
through the use of media intended to reach a broad public audience (such as
television, cable or radio broadcasts, or newspapers or magazines) or the broad
distribution of coupons through the use of direct mail or through independent
retail outlets.   e. No Solicitation of Employees. In partial consideration for
the award of these Performance Shares and to forestall the disclosure or use of
Confidential Information, the Grantee agrees that for a period of one (1) year
after the date of settlement of the Performance Shares, Grantee shall not, for
himself/herself or any third party, directly or indirectly, solicit for
employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
(1) year after the termination of the solicited person’s employment with the
Company or any Affiliated Company (collectively “Solicit”). If, during the term
of the Performance Period or at any time within one (1) year after the
Settlement Date, the Grantee breaches his/her obligation not to Solicit, the
Performance Shares, whether vested or not, will be immediately forfeited and
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares.                  
f. Injunctive and Other Available Relief. By acceptance of these Performance
Shares, the Grantee acknowledges that, if the Grantee were to breach or threaten
to breach his/her obligation hereunder not to Interfere or Solicit or not to
disclose or use any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
harm caused to the Company by such breach or threatened breach would be, by its
nature, irreparable because, among other things, damages would be significant
and the monetary harm that would ensue would not be able to be readily proven,
and that the Company would be entitled to injunctive and other appropriate
relief to prevent threatened or continued breach and to such other remedies as
may be available at law or in equity. Any forfeiture or cancellation of the
Performance Shares pursuant to any of Sections 9.b through 9.e above shall not
restrict, abridge or otherwise limit in any fashion the types and scope of
injunctive and other available relief to the Company under this Section 9.f.  

10. Repayment Obligation. In the event that (i) the Company issues a restatement
of financial results to correct a material error and (ii) the Committee
determines, in good faith, that Grantee’s fraud or willful misconduct was a
significant contributing factor to the need to issue such restatement and (iii)
some or all of the Performance Shares that were granted and/or earned prior to
such restatement would not have been granted and/or earned, as applicable, based
upon the restated financial results, the Grantee shall immediately return to the
Company the Performance Shares or any Shares or the pre-tax income derived from
any disposition of the Shares previously received in settlement of the
Performance Shares that would not have been granted and/or earned based upon the
restated financial results (the “Repayment Obligation”). The Company shall be
able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums owed
by the Company to Grantee.         11. Miscellaneous Provisions.           a.
Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Performance Shares have been settled and Share
certificates have been issued to the Grantee, transferee or representative, as
the case may be.

- 5 -

--------------------------------------------------------------------------------


b. Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, Grantee agrees that any claim
of any type relating to this Agreement brought by Grantee against the Company or
any Affiliated Company, or any of their respective employees, directors or
agents must be brought and maintained in the appropriate court located in New
Castle County, Delaware, including if jurisdiction will so permit, in the U.S.
District Court for the State of Delaware. Grantee hereby consents to the
jurisdiction over Grantee of any such courts and waives all objections based on
venue or inconvenient forum.                 c. Modification or Amendment. This
Agreement may only be modified or amended by written agreement executed by the
parties hereto; provided, however, that the adjustments permitted pursuant to
Section 18 of the Plan may be made without such written agreement.   d.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced to reflect the intent of the parties to the fullest extent not
prohibited by law, and in the event that such provision is not able to be so
construed and enforced, then this Agreement shall be construed and enforced as
if such illegal or invalid provision had not been included. In amplification of
the preceding sentence, in the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall have the power to reduce the
time period or scope to the maximum time period or scope permitted by law.   e.
References to Plan. All references to the Plan shall be deemed references to the
Plan as may be amended.   f. Headings. The captions used in this Agreement are
inserted for convenience and shall not be deemed a part of this Agreement for
construction or interpretation.   g. Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or by the
Company forthwith to the Board or the Committee, which shall review such dispute
at its next regular meeting. The resolution of such dispute by the Board or the
Committee shall be final and binding on all persons. It is the intention of the
Company and Grantee to make the promises contained in this Agreement reasonable
and binding only to the extent that it may be lawfully done under existing
applicable laws. This Agreement and the Plan constitute the entire and exclusive
agreement between Grantee and the Company, and it supersedes all prior
agreements or understandings, whether written or oral, with respect to the grant
of Performance Shares set forth in this Agreement.   h. Section 409A Compliance.
To the extent applicable, it is intended that the Plan and this Agreement comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”). Any provision of the Plan or this
Agreement that would cause this Award to fail to satisfy Section 409A shall have
no force or effect until amended to comply with Section 409A, which amendment
may be retroactive to the extent permitted by Section 409A.

- 6 -

--------------------------------------------------------------------------------

Notwithstanding any provision of the Plan to the contrary, if the Grantee is a
“specified employee” (as defined in Section 1.409A-1(i) of the Treasury
Department Regulations) at the time of Grantee’s “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury Department Regulations), and a
payment to Grantee under this Agreement is subject to Section 409A and is being
made to Grantee on account of Grantee’s separation from service, then to the
extent not paid on or before March 15 of the calendar year following the
calendar year in which the separation from service occurred, such payment shall
be delayed until the earlier of the date which is six (6) months after the date
of Grantee’s separation from service or the date of death of Grantee. Any
payments that were scheduled to be paid during the six (6) month period
following the Grantee’s separation from service, but which were delayed pursuant
to this Section 11.h, shall be paid without interest on, or as soon as
administratively practicable after, the first day following the six (6) month
anniversary of Grantee’s separation from service (or, if earlier, the date of
Grantee’s death). Any payments that were originally scheduled to be paid
following the six (6) months after Grantee’s separation from service shall
continue to be paid in accordance with their predetermined schedule.

  THE CLOROX COMPANY      By:     Don Knauss Its: Chairman of the Board and CEO

GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE PERFORMANCE SHARES
PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND
BY COMPLIANCE WITH GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT
BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR
NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB/hr/stock/. The Grantee hereby consents to receive the
Prospectus Information electronically, or, in the alternative, to contact the HR
Service Center at 1-800-709-7095 to request a paper copy of the Prospectus
Information. The Grantee represents that s/he is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all of the
terms and provisions thereof. Grantee has reviewed the Plan and this Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement and fully understands all provisions of the
Agreement. Grantee acknowledges and hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement. Grantee further agrees to
notify the Company upon any change in the residence address indicated below.

Dated:      Signed:          Grantee   

  Residence Address:             


- 7 -

--------------------------------------------------------------------------------